Hill, J.
1. The fact that the deceased had a large sum of money in his possession a short time before the homicide was a material fact tending to illustrate the circumstances under which he was killed; and the court did not err in admitting evidence to'establish that fact, over the objections made.
2. On the trial of one charged with murder it is not error for the court, in charging the jury on the law of reasonable. doubt, in part to define reasonable doubt as “ such a doubt as an upright man might entertain in an honest investigation after truth.” Peterson v. State, 47 Ga. 524 (5).
3. The expression by the court in his charge that “ an assault is an attempt to commit a violent injury; as used in section 65, an assault and battery is evidently contemplated,” is not an accurate expression of the law; but the inaccuracy, in view of the evidence, does not require the grant of a new trial.
4. If one wilfully, unlawfully, and with malice aforethought strikes another on the head and face with a piece of wood, inflicting a wound which, though not necessarily mortal, is the primary cause of a disease which brings about the death of the wounded person, he is'guilty of murder. Clements v. State, 141 Ga. 667 (81 S. E. 1117).
5. The evidence authorized the verdict, and the court did not err in overruling the motion for new trial.

Judgment affirmed.


All the Justices concur, except Pish, O. J., absent because of siclcness.

Indictment for murder. Before Judge Eve. Tift superior court. January 22, 1921.
Hal Lawson, Bidgdill & Mitchell, and Smith & Christian, for plaintiff in error.
B. A. Denny, attorney-general, S. S. Boy, solicitor-general, and Graham Wright, asst, atty.-gen., contra.